Supplement dated August 28, 2008 to: Value Line Aggressive Income Trust Statement of Additional Information dated June 1, 2008 Value Line Asset Allocation Fund, Inc. Statement of Additional Information dated August 1, 2008 Value Line Cash Fund, Inc. Statement of Additional Information dated May 1, 2008 Value Line Centurion Fund, Inc. Statement of Additional Information dated May 1, 2008 Value Line Emerging Opportunities Fund, Inc. Statement of Additional Information dated August 1, 2008 Value Line Fund, Inc. Statement of Additional Information dated May 1, 2008 Value Line Income & Growth Fund, Inc. Statement of Additional Information dated May 1, 2008 Value Line Larger Companies Fund, Inc. Statement of Additional Information dated May 1, 2008 Value Line New York Tax Exempt Trust Statement of Additional Information dated June 1, 2008 Value Line Premier Growth Fund. Inc. Statement of Additional Information dated May 1, 2008 Value Line Strategic Asset Management Trust Statement of Additional Information dated May 1, 2008 Value Line Tax Exempt Fund, Inc. Statement of Additional Information dated July 1, 2008 Value Line U.S. Government Securities Fund, Inc. Statement of Additional Information dated January 1, 2008 Management of the Funds Stephen R. Anastasio resigned as the Treasurer and Chief Financial Officer (Principal
